Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 1 of 41




          EXHIBIT E
      Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 2 of 41




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 KAREN MINIEX,                                   §
 Plaintiff,                                      §
                                                 §
                                                 §
 v.                                              §    CIVIL ACTION NO. 4:17-CV-00624
                                                 §
 HOUSTON HOUSING AUTHORITY,                      §
 Defendant.                                      §
                                                 §
                                                 §

            JOINT PROPOSED JURY INSTRUCTIONS AND VERDICT FORM
 TO THE HONORABLE JUDGE OF SAID COURT:

          Plaintiff Karen Miniex submits the attached Joint Jury Instructions and Verdict Form.

 The agree to these instructions and interrogatories except where noted in blue/red color coding.

 Blue text is proposed by the Plaintiff and red text is proposed by the Defendant. In particular,

 Defendant objects to Plaintiff’s Proposed Instructions Nos. 9, 16, 18, and 20. Plaintiff objects

 to Defendant’s Proposed Instruction No. 22. The Parties disagree about the wording of

 Instructions Nos. 14 and 17, so each Party has proposed separate language for those instructions,

 with particular disagreements in bold.

          The Parties disagree on the interrogatories regarding liability in the verdict form.

 However, the Parties agree to the damages interrogatories, except that Plaintiff objects to the

 inclusion of the term “proximately.”



Dated: February 26, 2019                             Respectfully submitted,
                                                     /s/ Michael Hurta
                                                     Zenobia Harris Bivens
Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 3 of 41




                                       State Bar No. 24065378
                                       Joel M. Androphy
                                       State Bar No. 01254700
                                       Victoria Mery
                                       State Bar No. 24094845
                                       Michael Hurta
                                       State Bar No. 24097860
                                       Berg & Androphy
                                       3740 Travis Street
                                       Houston, Texas 77002
                                       Telephone (713) 529-5622
                                       Facsimile (713) 529-3785
                                       Email: zbivens@bafirm.com
                                       Email: jandrophy@bafirm.com
                                       Email: vmery@bafirm.com
                                       Email: mhurta@bafirm.com

                                       Attorneys for Plaintiff Karen Miniex




                                   2
      Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 4 of 41




                                         INSTRUCTION NO. 1
Introduction
MEMBERS OF THE JURY:


         It is my duty and responsibility to instruct you on the law you are to apply in this case. The

law contained in these instructions is the only law you may follow. It is your duty to follow what

I instruct you the law is, regardless of any opinion that you might have as to what the law ought to

be.


         If I have given you the impression during the trial that I favor either party, you must

disregard that impression. If I have given you the impression during the trial that I have an opinion

about the facts of this case, you must disregard that impression. You are the sole judges of the facts

of this case. Other than my instructions to you on the law, you should disregard anything I may

have said or done during the trial in arriving at your verdict.


         You should consider all of the instructions about the law as a whole and regard each

instruction in light of the others, without isolating a particular statement or paragraph.


         The testimony of the witnesses and other exhibits introduced by the parties constitute the

evidence. The statements of counsel are not evidence; they are only arguments. It is important for

you to distinguish between the arguments of counsel and the evidence on which those arguments

rest. What the lawyers say or do is not evidence. You may, however, consider their arguments in

light of the evidence that has been admitted and determine whether the evidence admitted in this

trial supports the arguments. You must determine the facts from all the testimony that you have




                                                   3
   Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 5 of 41




heard and the other evidence submitted. You are the judges of the facts, but in finding those facts,

you must apply the law as I instruct you.


       You are required by law to decide the case in a fair, impartial, and unbiased manner, based

entirely on the law and on the evidence presented to you in the courtroom. You may not be

influenced by passion, prejudice, or sympathy you might have for the plaintiff or the defendant in

arriving at your verdict.




                                                 4
    Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 6 of 41




Source: Fifth Circuit Civil Pattern Jury Charge 3.1




                                                      5
    Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 7 of 41




                                             INSTRUCTION NO. 2
Bias—Corporate Party Involved
        Do not let bias, prejudice or sympathy play a part in your deliberations. A corporation and

all other persons are equal before the law and must be treated as equals in a court of justice.




Source: Fifth Circuit Civil Pattern Jury Charge 2.16

                                                       6
    Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 8 of 41




                                             INSTRUCTION NO. 3
Evidence
        The evidence you are to consider consists of the testimony of the witnesses, the documents

and other exhibits admitted into evidence, and any fair inferences and reasonable conclusions you

can draw from the facts and circumstances that have been proven.


        Generally speaking, there are two types of evidence. One is direct evidence, such as

testimony of an eyewitness. The other is indirect or circumstantial evidence. Circumstantial

evidence is evidence that proves a fact from which you can logically conclude another fact exists.

As a general rule, the law makes no distinction between direct and circumstantial evidence, but

simply requires that you find the facts from a preponderance of all the evidence, both direct and

circumstantial.




Source: Fifth Circuit Civil Pattern Jury Charge 3.3

                                                      7
    Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 9 of 41




                                             INSTRUCTION NO. 4
Stipulations of Fact
        A “stipulation” is an agreement. When there is no dispute about certain facts, the attorneys

may agree or “stipulate” to those facts. You must accept a stipulated fact as evidence and treat that

fact as having been proven here in court.




Source: Fifth Circuit Civil Pattern Jury Charge 2.3

                                                      8
   Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 10 of 41




                                             INSTRUCTION NO. 5
Witnesses
        You alone are to determine the questions of credibility or truthfulness of the witnesses. In

weighing the testimony of the witnesses, you may consider the witness’s manner and demeanor

on the witness stand, any feelings or interest in the case, or any prejudice or bias about the case,

that he or she may have, and the consistency or inconsistency of his or her testimony considered

in the light of the circumstances. Has the witness been contradicted by other credible evidence?

Has he or she made statements at other times and places contrary to those made here on the witness

stand? You must give the testimony of each witness the credibility that you think it deserves.


        Even though a witness may be a party to the action and therefore interested in its outcome,

the testimony may be accepted if it is not contradicted by direct evidence or by any inference that

may be drawn from the evidence, if you believe the testimony.


        You are not to decide this case by counting the number of witnesses who have testified on

the opposing sides. Witness testimony is weighed; witnesses are not counted. The test is not the

relative number of witnesses, but the relative convincing force of the evidence. The testimony of

a single witness is sufficient to prove any fact, even if a greater number of witnesses testified to

the contrary, if after considering all of the other evidence, you believe that witness.




Source: Fifth Circuit Civil Pattern Jury Charge 3.4

                                                      9
   Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 11 of 41




                                             INSTRUCTION NO. 6
Impeachment by Witness’s Inconsistent Statements
        In determining the weight to give to the testimony of a witness, consider whether there was

evidence that at some other time the witness said or did something, or failed to say or do something,

that was different from the testimony given at the trial.


        A simple mistake by a witness does not necessarily mean that the witness did not tell the

truth as he or she remembers it. People may forget some things or remember other things

inaccurately. If a witness made a misstatement, consider whether that misstatement was an

intentional falsehood or simply an innocent mistake. The significance of that may depend on

whether it has to do with an important fact or with only an unimportant detail.




Source: Fifth Circuit Civil Pattern Jury Charge 2.11

                                                       10
   Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 12 of 41




                                             INSTRUCTION NO. 7
Limiting Instruction
        When testimony or an exhibit is admitted for a limited purpose, you may consider that

testimony or exhibit only for the specific limited purpose for which it was admitted.




Source: Fifth Circuit Civil Pattern Jury Charge 2.7

                                                      11
   Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 13 of 41




                                            INSTRUCTION NO. 8
Demonstrative Evidence
        The parties have used illustrations, pictures, and models to describe something involved in

this trial. If your recollection of the evidence differs from the illustration, picture, or model, rely

on your recollection.




Adapted from Fifth Circuit Civil Pattern Jury Charge 2.8

                                                       12
   Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 14 of 41




                              PLAINTIFF’S PROPOSED INSTRUCTION NO. 9
Spoliation
        Defendant Houston Housing Authority has failed to take necessary and reasonable

steps to preserve the electronically stored information in the cell phone used by Plaintiff

Karen Miniex while she was employed at Defendant Houston Housing Authority. Although

there is no evidence regarding whether or not Defendant Houston Housing Authority

intentionally failed to preserve the data, the loss of the data may have prevented Plaintiff

Karen Miniex from producing evidence of Defendant Houston Housing Authority’s liability

in this case. You may make any inferences you deem reasonable from this fact, and you may

also ignore this information.




[Defendant objects to the inclusion of this instruction.]




Requested in accordance with Fed. R. Civ. P. 37(e)(1); see also Estate of Esquivel v. Brownsville Indep. Sch. Dist.,
No. 1:16-cv-40, 2018 WL 7050211, at *7 (S.D. Tex. Nov. 20, 2018) (describing elements of the instruction).

                                                        13
   Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 15 of 41




                                            INSTRUCTION NO. 10
Deposition Testimony
        Certain testimony has been presented to you through a deposition. A deposition is the

sworn, recorded answers to questions a witness was asked in advance of the trial. Under some

circumstances, if a witness cannot be present to testify from the witness stand, that witness’s

testimony may be presented, under oath, in the form of a deposition. Some time before this trial,

attorneys representing the parties in this case questioned this witness under oath. A court reporter

was present and recorded the testimony. The questions and answers have been shown to you today.

This deposition testimony is entitled to the same consideration and weighed and otherwise

considered by you in the same way as if the witness had been present and had testified from the

witness stand in court.




Source: Fifth Circuit Civil Pattern Jury Charge 2.13

                                                       14
   Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 16 of 41




                                            INSTRUCTION NO. 11
Expert Witnesses
        When knowledge of technical subject matter may be helpful to the jury, a person who has

special training or experience in that technical field is permitted to state his or her opinion on those

technical matters. However, you are not required to accept that opinion. As with any other witness,

it is up to you to decide whether to rely on it.




Source: Fifth Circuit Civil Pattern Jury Charge 3.5

                                                      15
   Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 17 of 41




                                            INSTRUCTION NO. 12
No Inference from Filing Suit
        The fact that a person brought a lawsuit and is in court seeking damages creates no

inference that the person is entitled to a judgment. Anyone may make a claim and file a lawsuit.

The act of making a claim in the lawsuit, by itself, does not in any way tend to establish that claim

and is not evidence.




Source: Fifth Circuit Civil Pattern Jury Charge 3.6

                                                      16
   Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 18 of 41




                                            INSTRUCTION NO. 13
Burden of Proof
        Plaintiff Karen Miniex has the burden of proving her case by a preponderance of the

evidence. To establish by a preponderance of the evidence means to prove something is more likely

so than not so. If you find that Plaintiff Karen Miniex has failed to prove any element of her claim

by a preponderance of the evidence, then she may not recover on that claim.




Source: Fifth Circuit Civil Pattern Jury Charge 3.2

                                                      17
   Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 19 of 41




                              PLAINTIFF’S PROPOSED INSTRUCTION NO. 14
False Claims Act – Retaliation: Intro
        Plaintiff Karen Miniex alleges that she was retaliated against by Defendant Houston

Housing Authority for her efforts to stop one or more violations of the False Claims Act.


        The False Claims Act is a federal law designed to discourage fraud against the United

States government. Its central purpose is to prevent any person or entity from presenting a false

claim for payment to the government.


        The False Claims Act contains an anti-retaliation provision. The purpose of the anti-

retaliation provision is to assure protection from retaliation for those who expose or consider

exposing potential fraud to the government.




Source: 31 U.S.C. § 3730(h); see Universal Health Servs., Inc. v. United States ex rel. Escobar, 136 S.Ct. 1989, 1996
(2016); United States ex rel. Cassaday v. KBR, Inc., 590 F. Supp. 2d 850, 860–61 (S.D. Tex. 2008). See also Fifth
Circuit Civil Pattern Jury Charges 11.5 & 11.11.

                                                        18
   Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 20 of 41




                             DEFENDANT’S PROPOSED INSTRUCTION NO. 14
False Claims Act – Retaliation: Intro
        Plaintiff Karen Miniex alleges that she was retaliated against by Defendant Houston

Housing Authority because she presented to the Board, as a whole and to a member of the

Board, a report of systemic fraud in the Veterans’ Affairs Supportive Housing (“VASH”)

Program and a recommendation for a broader fraud investigation into the VASH Program.


        The False Claims Act is a federal law designed to discourage fraud against the United

States government. Its central purpose is to prevent any person or entity from presenting a false

claim for payment to the government.


        The False Claims Act contains an anti-retaliation provision. The purpose of the anti-

retaliation provision is to assure protection from retaliation for those who expose or consider

exposing potential fraud to the government.


        Plaintiff Karen Miniex claims that Defendant Houston Housing Authority retaliated against

her because she engaged in a protected activity.

        Plaintiff Karen Miniex claims she engaged in a protected activity because she

presented to the Board, as a whole and to a member of the Board, a report of systemic fraud

in the Veterans’ Affairs Supportive Housing (“VASH”) Program and a recommendation for

a broader fraud investigation into the VASH Program.




Source: 31 U.S.C. § 3730(h); see Universal Health Servs., Inc. v. United States ex rel. Escobar, 136 S.Ct. 1989, 1996
(2016); United States ex rel. Cassaday v. KBR, Inc., 590 F. Supp. 2d 850, 860–61 (S.D. Tex. 2008). See also Fifth
Circuit Civil Pattern Jury Charges 11.5 & 11.11.

                                                        19
   Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 21 of 41




        Defendant Houston Housing Authority denies Plaintiff Karen Miniex’s claim and asserts

that Plaintiff did not engage in protected activity as the reports were part of her job duties, that it

did not have knowledge that she was engaging in a protected activity, and that it did not take any

of the adverse employment actions against her because of protected activity by Plaintiff.




Source: 31 U.S.C. § 3730(h); see Universal Health Servs., Inc. v. United States ex rel. Escobar, 136 S.Ct. 1989, 1996
(2016); United States ex rel. Cassaday v. KBR, Inc., 590 F. Supp. 2d 850, 860–61 (S.D. Tex. 2008). See also Fifth
Circuit Civil Pattern Jury Charges 11.5 & 11.11.

                                                        20
   Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 22 of 41




                                             INSTRUCTION NO. 15
False Claims Act – Retaliation: Elements

        It is unlawful for an employer to retaliate against an employee for engaging in an activity

protected by the False Claims Act. In this case, the decisions to take adverse employment actions

against Plaintiff Karen Miniex were made by Tory Gunsolley, the President and CEO of the

Houston Housing Authority.

        To prove unlawful retaliation, Plaintiff Karen Miniex must prove by a preponderance of

the evidence:

        1. Plaintiff Karen Miniex engaged in protected activity;
        2. Tory Gunsolley knew that Plaintiff Karen Miniex engaged in a protected
             activity; and
        3. Tory Gunsolley took an adverse employment action against Plaintiff Karen
             Miniex on account of her engaging in protected activity.




Source: 31 U.S.C. § 3730(h); United States ex rel. Bias v. Tangipahoa Parish Sch. Bd., 816 F.3d 315, 323 (5th Cir.
2016); see also Fifth Circuit Civil Pattern Jury Charge 11.7 (“In this case, the decision to [specify adverse
employment action] Plaintiff [name] was made by [name of decision-maker].”); EEOC v. EmCare, Inc., 857 F.3d
678, 683 (5th Cir. 2017) (explaining that an employer’s notice of a protected activity is generally shown through the
decisionmaker’s knowledge) Gee v. Principi, 289 F.3d 342, 346 (5th Cir. 2002) (“[I]n determining whether an adverse
employment action was taken as a result of retaliation, our focus is on the final decisionmaker.”).

                                                        21
   Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 23 of 41




                             PLAINTIFF’S PROPOSED INSTRUCTION NO. 16
False Claims Act – Retaliation: “Protected Activity” Definition

        A “protected activity” under the False Claims Act is any effort by Plaintiff Karen Miniex

to stop fraud at the Houston Housing Authority. In order to show that she engaged in a protected

activity, Plaintiff Karen Miniex does not need to show that she knew about the False Claims Act,

that she filed a lawsuit under the False Claims Act, or that a False Claims Act violation actually

occurred.

        Plaintiff Karen Miniex claims she engaged in a protected activity by reporting

allegations of fraud to:

    (1) the Houston Housing Authority Board of Commissioners;
    (2) the Federal Bureu of Investigation; or
    (3) the U.S. Department of Housing and Urban Development Office of Inspector General.


[Defendant objects to this instruction.]




Source: 31 U.S.C. § 3730(h); see also Thomas v. ITT Educ. Servs., Inc., 517 F. App’x 259, 262 (5th Cir. 2013)
(defining a protected activity after statutory amendments as “one motivated by a concern regarding fraud against the
government”).

                                                        22
  Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 24 of 41




                       PLAINTIFF’S PROPOSED INSTRUCTION NO. 17
False Claims Act – Retaliation: Knowledge/Notice Definition
       In determining whether Tory Gunsolley knew that Plaintiff Karen Miniex engaged in

a protected activity, Plaintiff Karen Miniex must prove that:

       (a) the protected activity was known or communicated to Tory Gunsolley, or

       (b) the protected activity was so open and obvious that Tory Gunsolley should have

known of it.




                                            23
   Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 25 of 41




Plaintiff’s definition is adapted from the knowledge instruction in the Fifth Circuit Civil Pattern Jury Charge 11.4.




                                                         24
  Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 26 of 41




                       DEFENDANT’S PROPOSED INSTRUCTION NO. 17
False Claims Act – Retaliation: Knowledge/Notice Definition
       In order to bring a False Claims Act (“FCA”) retaliation action, an employee must

show that (1) the employee engaged in activity protected by the FCA, and (2) the employer

knew about this activity. Robertson v. Bell Helicopter Textron, Inc., 32 F.3d 948, 951 (5th Cir.

1994). In addition, the employee must show that an adverse employment action was taken

against her “because of” this protected activity. United States, ex rel. Yesudian v. Howard

Univ., 153 F.3d 731, 736 (D.C. Cir. 1998). As an employee charged with investigating

potential fraud, Miniex cannot bring a retaliation action based on her ordinary

responsibilities but must have made clear her intentions to bring or assisting in bringing a

“FCA lawsuit” in order to overcome the presumption that she was merely acting in

accordance with her employment obligations.” United States ex. rel. Ramseyer v. Century

Healthcare Corp., 90 F.3d 1514, 1522 (10th Cir. 1996); Yuhasz v. Brush Wellman, Inc., 341

F.3d 559, 568 (6th Cir. 2003). An “adverse employment action” is any action that would

negatively affect the terms or conditions of a plaintiff’s employment, including but not

limited to firing or discharging the employee, demoting the employee, suspending the

employee, threatening the employee, or harassing the employee.




                                              25
   Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 27 of 41




                            PLAINTIFF’S PROPOSED INSTRUCTION NO. 18
False Claims Act – Retaliation: “Adverse Employment Action” Definition

        An “adverse employment action” under the False Claims Act is any action that would

negatively affect the terms or conditions of a plaintiff’s employment, including but not limited to

firing or discharging the employee, demoting the employee, suspending the employee, threatening

the employee, or harassing the employee.

        Plaintiff Karen Miniex claims that Tory Gunsolley retaliated against her because she

engaged in a protected activity, by:

        (1) Threatening her job from June 2016 through August 2016;
        (2) giving her a “written verbal” warning on September 8, 2016;
        (3) sending her home and locking her out of her Houston Housing Authority email and cell
            phone on November 29, 2016; or
        (4) terminating employment on December 9, 2016.




[Defendant objects to this Instruction.]




The definition of “adverse employment action” comes from 31 U.S.C. § 3730(h).

                                                      26
   Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 28 of 41




                                           INSTRUCTION NO. 19
False Claims Act – Retaliation: Causation

        To find in favor of Plaintiff Karen Miniex, you need not find that the only reason for Tory

Gunsolley’s decision was Plaintiff Karen Miniex’s protected activity. But you must find that Tory

Gunsolley’s decision to make any single adverse employment action would not have occurred but

for her protected activity.

        If you disbelieve the reason Tory Gunsolley has given for his decision, you may, but are

not required to, infer that Tory Gunsolley decided to take an adverse employment action against

Plaintiff Karen Miniex on account of her engaging in a protected activity.




Adapted from Fifth Circuit Civil Pattern Jury Charges 11.5 & 11.11; Faculty of Fed. Advocates, Model Employment
Law Jury Instructions 56 (2013); see also Burton v. Freescale Semiconductor, Inc., 798 F.3d 222, 238–41 (5th Cir.
2015); Strong v. Univ. Healthcare Sys., L.L.C., 482 F.3d 802, 807–08 (5th Cir. 2007).

                                                       27
   Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 29 of 41




                             PLAINTIFF’S PROPOSED INSTRUCTION NO. 20
False Claims Act – Retaliation: Pretext

        Plaintiff Karen Miniex may show that Defendant Houston Housing Authority’s stated

reasons for its decision are pretextual (not the true reason) in any of several ways. I will suggest

some factors you should consider in deciding whether you believe the reasons Tory Gunsolley has

given. Some examples of ways in which you may determine that Defendant Houston Housing

Authority’s stated reasons are pretext are:

       Evidence that any of Tory Gunsolley’s stated reasons for the decisions are false,
        contradictory, or implausible;
       Evidence that Tory Gunsolley acted contrary to written or unwritten company policy or an
        established company practice;
       Evidence that Tory Gunsolley did not uniformly enforce its own rules;
       Evidence that Tory Gunsolley otherwise exhibited disturbing procedural irregularities in
        dealing with Plaintiff Karen Miniex;
       Evidence that of suspicious timing between the adverse employment action and the
        protected activity;
       Evidence that Plaintiff Karen Miniex lacked a disciplinary history before he adverse
        employment actions;
       Evidence that Plaintiff Karen Miniex had exemplary performance before the adverse
        employment actions were taken;
       Evidence that Defendant Houston Housing Authority failed to investigate another
        employee’s complaints about Plaintiff Karen Miniex;
       Evidence that the adverse employment action was taken with a rushed paper trail;
       Evidence that other employees who committed nearly identical misconduct were given
        lesser discipline under nearly identical circumstances;
       Evidence that the criteria used to evaluate Plaintiff Karen Miniex was subjective; or
       Evidence of ever-changing explanations from Defendant Houston Housing Authority and
        Tory Gunsolley to explain why they took an adverse employment action against Plaintiff

Adapted from Faculty of Fed. Advocates, Model Employment Law Jury Instructions 56 (2013); see also, e.g., Burton
v. Freescale Semiconductor, Inc., 798 F.3d 222, 238–41 (5th Cir. 2015); Strong v. Univ. Healthcare Sys., L.L.C., 482
F.3d 802, 807–08 (5th Cir. 2007).

                                                        28
   Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 30 of 41




        Karen Miniex.


        If you find pretext, you may, but are not required to, infer that Tory Gunsolley decided to

take an adverse employment action against Plaintiff Karen Miniex on account of her engaging in

a protected activity. The list I just read represents only some examples, but you must consider all

relevant evidence in determining whether you believe Tory Gunsolley’s reasons for taking adverse

employment actions against Plaintiff Karen Miniex.




[Defendant objects to this instruction.]




Adapted from Faculty of Fed. Advocates, Model Employment Law Jury Instructions 56 (2013); see also, e.g., Burton
v. Freescale Semiconductor, Inc., 798 F.3d 222, 238–41 (5th Cir. 2015); Strong v. Univ. Healthcare Sys., L.L.C., 482
F.3d 802, 807–08 (5th Cir. 2007).

                                                        29
   Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 31 of 41




                                        PROPOSED INSTRUCTION NO. 21
Damages
         If you found that Defendant Houston Housing Authority violated the False Claims Act,

then you must determine whether it has caused Plaintiff Karen Miniex damages and, if so, you

must determine the amount of those damages. If you find in Plaintiff Karen Miniex’s favor, you

will determine the amount for separate categories of damages, and the Court will calculate a final

award for Plaintiff Karen Miniex. You should not conclude from the fact that I am instructing you

on damages that I have any opinion as to whether Plaintiff Karen Miniex has proved liability.


         Plaintiff Karen Miniex must prove her damages by a preponderance of the evidence. Your

award must be based on evidence and not on speculation or guesswork. On the other hand, Plaintiff

Karen Miniex need not prove the amount of her losses with mathematical precision, but only with

as much definitiveness and accuracy as the circumstances permit.


         You may award compensatory damages only for injuries that Plaintiff Karen Miniex proves

were proximately caused by Defendant Houston Housing Authority’s allegedly wrongful conduct.

The damages that you award must be fair compensation for all Plaintiff Karen Miniex’s damages,

no more and no less. Damages are not allowed as punishment and cannot be imposed or increased

to penalize Defendant Houston Housing Authority. You should not award compensatory damages

for speculative injuries, but only for those injuries that Plaintiff Karen Miniex has actually suffered

or that plaintiff Karen Miniex is reasonably likely to suffer in the future.




Adapted from Fifth Circuit Civil Pattern Jury Charge 11.14, 15.2, & 15.3; 31 U.S.C. § 3730(h); see also Cook Cty. v.
United States ex rel. Chandler, 538 U.S. 119, 132 (2003) (“[I]f [the jury] finds liability [under the FCA], its instruction
is to return a verdict for actual damages, for which the court alone then determines any multiplier.”).

                                                           30
   Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 32 of 41




         You should consider the following elements of actual damages, and no others: (1) the

amount of back pay and benefits Plaintiff Karen Miniex would have earned in her employment

with Defendant Houston Housing Authority if she had not been terminated from December 12,

2016, to the date of your verdict; (2) the amount of earnings and benefits that Plaintiff Karen

Miniex received from employment during that time; (3) the amount of front pay and benefits

Plaintiff Karen Miniex would earn in the future; and (4) the amount of other damages sustained by

Plaintiff Karen Miniex for mental anguish, emotional distress, or pain and suffering.


         Back pay includes the amounts the evidence shows Plaintiff Karen Miniex would have

earned had she remained an employee of Defendant Houston Housing Authority. These amounts

include wages or salary and such benefits as life and health insurance, stock options, and

contributions to retirement.


         Front pay includes the amount of money Plaintiff Karen Miniex would earn in future lost

wages and benefits but for her termination from the Houston Housing Authority, and this amount

includes potential wages or salary, as well as benefits.


         No evidence of the value of intangible things, such as mental or physical pain and suffering,

has been or need be introduced. You are not trying to determine value, but an amount that will

fairly compensate Plaintiff Karen Miniex for the damages she has suffered. For these intangible

damages, you may include reasonable compensation for any fears, anxiety, depression,

disillusionment, shock, loss of self-worth, and other emotional distress suffered which Plaintiff


Adapted from Fifth Circuit Civil Pattern Jury Charge 11.14, 15.2, & 15.3; 31 U.S.C. § 3730(h); see also Cook Cty. v.
United States ex rel. Chandler, 538 U.S. 119, 132 (2003) (“[I]f [the jury] finds liability [under the FCA], its instruction
is to return a verdict for actual damages, for which the court alone then determines any multiplier.”).

                                                           31
   Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 33 of 41




Karen Miniex proves by a preponderance of the evidence to be caused by Houston Housing

Authority’s adverse employment action.


         There is no exact standard for determining actual damages. You are to determine an

amount that will fairly compensate Plaintiff Karen Miniex for the harm she has sustained. Do not

include as actual damages interest on wages or benefits.




Adapted from Fifth Circuit Civil Pattern Jury Charge 11.14, 15.2, & 15.3; 31 U.S.C. § 3730(h); see also Cook Cty. v.
United States ex rel. Chandler, 538 U.S. 119, 132 (2003) (“[I]f [the jury] finds liability [under the FCA], its instruction
is to return a verdict for actual damages, for which the court alone then determines any multiplier.”).

                                                           32
   Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 34 of 41




                            DEFENDANT’S PROPOSED INSTRUCTION NO. 22
Mitigation of Damages
        A person who claims damages resulting from the wrongful act of another has a duty

under the law to use reasonable diligence to mitigate her damages, that is, to avoid or to

minimize those damages.

        If you find the defendant is liable and the plaintiff has suffered damages, the plaintiff

may not recover for any item of damage which she could have avoided through reasonable

effort. If you find that the defendant proved by a preponderance of the evidence the plaintiff

unreasonably failed to take advantage of an opportunity to lessen her damages, you should

deny her recovery for those damages that she would have avoided had she taken advantage

of the opportunity.

        You are the sole judge of whether the plaintiff acted reasonably in avoiding or

minimizing her damages. An injured plaintiff may not sit idly by when presented with an

opportunity to reduce her damages. However, she is not required to exercise unreasonable

efforts or incur unreasonable expenses in mitigating the damages that the plaintiff could

have mitigated. In deciding whether to reduce the plaintiff’s damages because of her failure

to mitigate, you must weigh all the evidence in light of the particular circumstances of the

case, using sound discretion in deciding whether the defendant has satisfied his burden of

proving that the plaintiff’s conduct was not reasonable.



[Plaintiff objects to the inclusion of this instruction.]



Source: Fifth Circuit Civil Pattern Charge 15.5

                                                  33
   Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 35 of 41




                                            INSTRUCTION NO. 23
Duty to Deliberate
        It is now your duty to deliberate and to consult with one another in an effort to reach a

verdict. Each of you must decide the case for yourself, but only after an impartial consideration of

the evidence with your fellow jurors. During your deliberations, do not hesitate to re-examine your

own opinions and change your mind if you are convinced that you were wrong. But do not give

up on your honest beliefs because the other jurors think differently, or just to finish the case.


        Remember at all times, you are the judges of the facts. You have been allowed to take notes

during this trial. Any notes that you took during this trial are only aids to memory. If your memory

differs from your notes, you should rely on your memory and not on the notes. The notes are not

evidence. If you did not take notes, rely on your independent recollection of the evidence and do

not be unduly influenced by the notes of other jurors. Notes are not entitled to greater weight than

the recollection or impression of each juror about the testimony.


        When you go into the jury room to deliberate, you may take with you a copy of this charge,

the exhibits that I have admitted into evidence, and your notes. You must select a jury foreperson

to guide you in your deliberations and to speak for you here in the courtroom.


        Your verdict must be unanimous. After you have reached a unanimous verdict, your jury

foreperson must fill out the answers to the written questions on the verdict form and sign and date

it. After you have concluded your service and I have discharged the jury, you are not required to

talk with anyone about the case.



Source: Fifth Circuit Civil Pattern Jury Charge 3.5

                                                      34
   Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 36 of 41




        If you need to communicate with me during your deliberations, the jury foreperson should

write the inquiry and give it to the court security officer. After consulting with the attorneys, I will

respond either in writing or by meeting with you in the courtroom. Keep in mind, however, that

you must never disclose to anyone, not even to me, your numerical division on any question.


        You may now proceed to the jury room to begin your deliberations.




Source: Fifth Circuit Civil Pattern Jury Charge 3.5

                                                      35
 Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 37 of 41




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

KAREN MINIEX,                                   §
Plaintiff,                                      §
                                                §
                                                §
v.                                              §   CIVIL ACTION NO. 4:17-CV-00624
                                                §
HOUSTON HOUSING AUTHORITY,                      §
Defendant.                                      §
                                                §
                                                §

                                         VERDICT


Plaintiff’s Proposed Question No. 1

       Do you find that Defendant Houston Housing Authority took an adverse employment

action against Plaintiff Karen Miniex because she engaged in a protected activity?



       Answer “Yes” or “No”: ______________



       If you answered “Yes” to Question 1, proceed to the following questions. If you answered

“No” to Question 1, you are finished. Please sign the verdict form.




                                              36
  Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 38 of 41




 Defendant’s Proposed Question No. 1A

       Do you find by a preponderance of the evidence that Plaintiff Miniex prove that her report

to the HHA Board of Commissioners, as a whole and to a member of the Board, of systemic fraud

in the Veterans’ Affairs Supportive Housing (“VASH”) Program and her recommendation for a

broader fraud investigation into the VASH Program, were outside of her normal job duties as

General Counsel for HHA?



       Answer “Yes” or “No.”


   ———————————

        If you answered “Yes” to Question 1, proceed to the following questions. If you answered

 “No” to Question 1A, please sign the verdict form.




                                               37
  Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 39 of 41




 Defendant’s Proposed Question No. 1B

       Do you find by a preponderance of the evidence that Plaintiff Miniex would not have

been terminated from her employment with HHA but for her report to the HHA Board of

Commissioners, as a whole and to a member of the Board, of systemic fraud in the Veterans’

Affairs Supportive Housing (“VASH”) Program and her recommendation for a broader fraud

investigation into the VASH Program?




        Answer “Yes” or “No”: ______________



        If you answered “Yes” to Question 1B, proceed to the following questions. If you

 answered “No” to Question 2, please sign the verdict form.




                                              38
 Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 40 of 41




Agreed Question No. 2

       What sum of money, if any, would fairly compensate Plaintiff Karen Miniex for her

damages proximately [A1]caused by the wrongful acts of Defendant Houston Housing Authority?

       Answer in dollars and cents for the following items and none other:

       1. Back Pay:

          $______________

       2. Front Pay:

          $______________

       3. Past pain and suffering, inconvenience, mental anguish, or loss of enjoyment in life:

          $______________

       4. Future pain and suffering, inconvenience, mental anguish, or loss of enjoyment in life:

          $______________




                                              39
 Case 4:17-cv-00624 Document 194-5 Filed on 02/26/19 in TXSD Page 41 of 41




Agreed Question No. 3

      What sum of money has Plaintiff Karen Miniex received in earnings and benefits from any

employment since her termination on December 12, 2016?

           $______________




This jury verdict form is complete. It must be signed and dated by the foreperson of the jury.



      THUS DONE AND SIGNED in Houston, Texas this ____ Day of March, 2019

                                                                         ___________________
                                                                               Jury Foreperson


                                              40
